[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                       For the First Circuit


No. 01-1281

                          OAK-HEE RUESCH,

                       Plaintiff, Appellant,

                                 v.

                     WILLIAM P. DILLON, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Nancy Gertner, U.S. District Judge]


                               Before

                         Boudin, Chief Judge,
                  Selya and Lipez, Circuit Judges.




    Oak-Hee Ruesch on brief pro se.



                          November 7, 2002
         Per Curiam. We affirm the district court's dismissal

of plaintiff's complaint substantially for the reasons set

forth in the court's memorandum order of November 15, 2000.

Plaintiff's later motion for reconsideration and new pleading

did not cure the complaint's defects nor otherwise show cause

why the complaint should not be dismissed.

          Affirmed.




                            -2-